Case: 13-10267     Date Filed: 09/23/2014    Page: 1 of 3


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-10267
                           ________________________

                    D.C. Docket No. 2:11-cr-00080-JES-SPC-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

ALFREDO J. SARARO, III,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (September 23, 2014)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:

      Alfredo J. Sararo, III appeals his convictions on five counts of wire fraud, in

violation of 18 U.S.C. §§ 1343 and 2, and four counts of filing a false tax return, in
                  Case: 13-10267       Date Filed: 09/23/2014   Page: 2 of 3


violation of 26 U.S.C. § 7206(1). Sararo was charged with making wire

communications to execute a fraudulent real estate investment scheme and

misrepresenting the income he derived from the fraud on his tax returns. After a

15-day trial, a jury found Sararo guilty on five out of seven counts of wire fraud

and all four counts of tax fraud. The district court sentenced Sararo to 108 months’

imprisonment for the wire fraud counts and 36 months’ imprisonment for the tax

fraud counts, to be served concurrently. 1

      On appeal, Sararo raises five challenges to his convictions. First, Sararo

argues that the prosecutor engaged in misconduct by (1) knowingly presenting

perjured testimony, (2) commenting on Sararo’s right not to testify, and

(3) attempting to shift the burden of proof onto Sararo. Second, Sararo argues that

the district court erred in denying his motion for judgment of acquittal due to

insufficient evidence that the alleged wire communications were part of the fraud

or of an effort to lull his victims into a false sense of security. Third, Sararo argues

that the district court abused its discretion in excluding, as self-serving hearsay,

Sararo’s recorded statements to his tax preparer showing that he lacked the

requisite intent to commit tax fraud. Fourth, Sararo argues that the district court

abused its discretion in denying his motion for new trial based on a juror’s failure




      1
          Sararo does not appeal his sentences.
                                                  2
              Case: 13-10267     Date Filed: 09/23/2014   Page: 3 of 3


to disclose her prior employment in the real estate industry during voir dire. Fifth,

Sararo argues that cumulative error deprived him of a fair trial.

      After review and oral argument, we conclude that all of Sararo’s arguments

lack merit, and thus affirm Sararo’s convictions.

      AFFIRMED.




                                          3